      Case 1:18-cv-10996-PAE-SLC Document 43 Filed 02/02/21 Page 1 of 1
                             PARKER HANSKI LLC
                                40 WORTH STREET, 10TH FLOOR
                                 NEW YORK, NEW YORK 10013
                                    PHONE: 212.248.7400
                                    FAX:   212.248.5600
                                 Contact@ParkerHanski.com

                                                            February 1, 2021
Via ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York

       Re:     Steven Nachshen v. Jem Real Estate Co., LLC and Caliente Cab Rest. Co., Inc.

               Docket No. 1:18-cv-10996 (PAE)(SLC)

Dear Judge Engelmayer:

       It is with great sadness that we write to inform the Court that plaintiff Steven Nachshen
passed away on January 29, 2021. At this point in time, we are not able to identify a
representative of Steven Nachshen’s estate, if any, who may be substituted on his behalf.
Accordingly, we respectfully request that Your Honor stay this action and for plaintiff's counsel
to submit a status letter to the Court by April 30, 2021 concerning the appointment of a
representative of Mr. Nachshen’s estate and the prosecution of this case.

       Thank you for your time and attention to this matter. With kindest regards, I am

                                                     very truly yours,

                                                          /s/
                                                     Glen H. Parker, Esq.


The Court is sorry to hear about Mr. Nachshen's passing and offers condolences to his
family and friends. All deadlines in this case are stayed until April 30, 2021, at which
point counsel should submit a letter informing the Court about the status of identifying a
representative for Mr. Nachshen's estate.

SO ORDERED.
                   
             __________________________________
                   PAUL A. ENGELMAYER
                   United States District Judge

February 2, 2021
